OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by the Appellate Division of the Supreme Court, First Judicial Department, on October 10, 1956. On February 2, 1984, the respondent was found guilty, after a nonjury trial in the County Court, Westchester County, of criminal possession of stolen property in the first degree. Said crime is a class D felony under section 165.50 of the Penal Law. On March 14, 1984, respondent was sentenced to a term of probation of five years and was required to make restitution.
Pursuant to subdivision 4 of section 90 of the Judiciary Law, upon his conviction of a felony, the respondent ceased to be an attorney and counselor at law in this State.
Accordingly, the petitioner’s motion is granted. Respondent is disbarred and the clerk of this court is directed to *220strike the respondent’s name from the roll of attorneys and counselors at law forthwith.
Mollen, P. J., Titone, Lazer, Mangano and Bracken, JJ., concur.